Title: To Thomas Jefferson from Richard Claiborne, 24 March 1781
From: Claiborne, Richard
To: Jefferson, Thomas



Sir
Richmond 24. March 1781.

The order from your Excellency dated in Council this day, respecting the impressed horses, shall meet with my immediate attention. Copies of the letter, with forms and instructions agreable shall be transmitted to Majr. Day at Williamsburg, and Mr. George Elliott at Petersburg, to whom the horses were sent.
I beg leave to mention to your Excellency, that owing to some deficiency, either with the County Courts or County Commissioners, there has not yet been received by the Continental Quartermasters, more than seven or eight Wagons agreable to the late law. It concerns me much that I am obliged to mention this to your Excellency; but the pressing calls that I have received lately from the Southern Army, for the means of Transportation for provisions and Quarter Masters Stores compel me to it.
I beg leave likewise to mention, that I have fearful apprehensions, that the source upon which I principally depended for the  means of Transportation in this State will fail me. I have conversed with the Commissioner of the provision law upon this subject, but he gives me poor encouragement. Should the orders heretofore issued respecting this matter, from the executive prove ineffectual, will your Excellency and Council be pleased to consider that money will be the only alternative? Formerly the Commissaries were furnished with money to Carry on the operations of their department, but now the Transportation which is a heavy branch of business is all thrown upon the Quarter Masters.
I have the honor to be with the greatest respect Your Excellencys Most obedient Humble servant,

Rd. Claiborne DQMr. S. V.

